Citation Nr: 1119988	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-37 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

M. Riley, Counsel





INTRODUCTION

The Veteran served on active duty from June 1983 to July 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
 
The Board remanded the case for further action by the originating agency in July 2006, May 2007, and October 2009.  The case has now returned to the Board for further appellate action.

The reopened issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a psychiatric disability was initially denied in a March 1987 Board decision.  The Veteran made several attempts to reopen the claim, and was most recently denied in a January 2003 unappealed rating decision. 

2.  The evidence received since the January 2003 rating decision relates to a necessary element of service connection that was previously lacking and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for a psychiatric disability was initially denied by the Board in a March 1987 decision.  The Board determined that the evidence of record did not establish the presence of a current chronic psychiatric disability.  The Veteran made multiple attempts to reopen his claim, and was most recently denied in an unappealed January 2003 rating decision.  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Where there is a prior Board decision denying a claim, the Board must initially determine whether new and material evidence has been submitted, regardless of actions by the agency of original jurisdiction, before reaching the merits of the claim.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).



Evidence added to the record since the January 2003 rating decision includes private medical records from Singing River Services dated through December 2008 documenting the Veteran's private treatment for schizoaffective disorder.  The Veteran was also diagnosed with schizoaffective disorder upon VA examination in April 2010.  This evidence pertains to an element of service connection that was previously lacking as it indicates the Veteran has a current chronic psychiatric disability.  Reopening of the claim is therefore warranted.  The reopened claim will not be adjudicated on the merits now; rather, it is addressed in the REMAND portion of this decision.

Given the favorable nature of the Board's decision to reopen the claim, the Board concludes that any failure of the RO to comply with the duties to notify and assist the claimant, to the extent that such duties relate to the reopening of the claim, as required by the Veterans Claims Assistance Act of 2000 (VCAA), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), is not prejudicial to the Veteran.  


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for an acquired psychiatric disorder is granted. 


REMAND

The Board regrets further delay in this case, but finds that the appeal must once again be remanded for evidentiary development.  The Veteran contends that service connection is warranted for a psychiatric disability, currently diagnosed as schizoaffective disorder, as it was incurred during active duty service.  Service treatment records establish that the Veteran was found psychiatrically normal during an enlistment examination in December 1982, but was referred for a mental health evaluation only three days after beginning basic training.  He was psychiatrically hospitalized for almost a month and diagnosed with a severe and acute schizophreniform disorder as well as schizoid personality disorder.  The Veteran's disorder was resolved with medication, and he was separated from active duty service.  

The Veteran's December 1982 enlistment examination was negative for any psychiatric abnormalities, therefore the presumption of soundness is for application in this case.  A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  Id.  

The Board finds that the current record is not sufficient to determine whether the Veteran's psychiatric disorder clearly and unmistakably existed prior to service and was not aggravated therein.  While the Veteran was provided an April 2010 VA examination, the VA examiner's conclusion that the Veteran may have been experiencing the beginnings of schizoaffective disorder prior to his enlistment in military service is speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may" or "may not" and are too speculative to establish a plausible claim by themselves); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (Medical opinions employing the phrase "may" or "may not" are speculative. . .).  The Board therefore finds that the claims file should be returned to the April 2010 VA examiner to allow for an addendum medical opinion addressing the "clearly and unmistakably" standard set forth in 38 U.S.C.A. § 1111.

Additionally, the record establishes that the Veteran was in receipt of compensation from the Social Security Administration (SSA) during the claims period.  During a November 2007 treatment session at Singing River Services, the Veteran reported that he was worried about losing his SSA disability due to a finding that he was no longer disabled.  The April 2010 VA examiner also noted that it was likely the Veteran's SSA benefits would be restarted due to impairment from his psychiatric illness.  There is no indication that attempts have been made to procure medical records from the SSA and efforts to obtain medical documentation from SSA are required pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, upon remand, records from the SSA should be obtained and associated with the claims file. 

Finally, the Board's October 2009 remand ordered that the Veteran should be contacted and asked to provide medical releases for treatment records from Dr. George V. Davis and the most recent records from Singing River Services.  A December 2009 letter from the AOJ requested that the Veteran provide medical releases for these specified providers and to identify any additional private or VA treatment for the disability on appeal.  No response to this letter was received.  As the appeal is again being remanded, the Veteran should be permitted another opportunity to execute medical releases to allow VA to obtain medical records on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he provide medical releases authorizing VA to obtain medical treatment records from Dr. George V. Davis and records from Singing River Services dating from December 2008.  

2.  If the Veteran executes valid medical releases, obtain records of treatment from the specified health care providers.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  SSA should be contacted, and all records of medical treatment associated with the grant of disability benefits should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

4.  Return the claims file to the VA examiner who conducted the April 2010 VA psychiatric examination.  If the examiner is not available, provide the claim file to an examiner with the appropriate expertise to render a medical opinion in this case. 

The examiner should review the complete record (including any additional evidence added to the claims file), and offer an addendum opinion addressing whether the Veteran's schizoaffective disorder clearly and unmistakably existed prior to service, and if so, whether it clearly and unmistakably underwent an increase during service beyond the natural progress of the disease.

If the examiner determines that that the Veteran's psychiatric disorder did not clearly and unmistakably exist prior to service, the examiner should then opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was incurred in or aggravated by active service.

The rationale for all opinions expressed should also be provided.

5.  Readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative a supplemental statement of the case and allow the appropriate time period for a response before returning the claims folder to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


